Detailed Office Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The request for reconsideration has been considered but does NOT place the application in condition for allowance because applicant’s arguments are not persuasive over Kruger et al. (Birefringence Measurements on Crystalline Silicon, Class. Quantum Grav. 33 (2016) 015012; “Kruger”) in view of Bugaychuk et al. (Enhanced Nonlinear Optical Effect in Hybrid Liquid Crystal Cells Based on Photonic Crystal, Nanoscale Research Letters (2017); “Bugaychuk”), further in view of Consoli et al. (Lasing optical cavities based on macroscopic scattering elements, Sci. Rep. 7, 40141; doi: 10.1038/srep40141 (2017); “Consoli”), and further in view of Yeh et al. (2003/0053214; “Yeh”).
Regarding applicant’s argument that prior art combination Kruger in view of Bugaychuk, further in view of Consoli and further in view of Yeh does not render obvious “a monolithic block made of homogenous transparent material and having two reflective surfaces… wherein at least one of the two reflective surfaces is micro-structured;” Remarks, 10/8/2021, p. 5; the Final Rejection mailed 9 August 2021 stated that Bugaychuk explicitly disclosed in figure 1 a silicon substrate having flat surfaces FS adjacent to microstructured surfaces MS, the microstructures representing etched pits formed in square or triangular matrices.
Bugaychuk, Figure 1.

    PNG
    media_image1.png
    632
    643
    media_image1.png
    Greyscale




And the Final Rejection noted that Consoli discloses in figure 1 that it would have been obvious to one of ordinary skill in the art at the time of filing that an optical cavity defined by non-flat surfaces may support “spatially localized” interactions, Consoli, p. 1, that induce “spatial interference.” Consoli, p. 2.
Consequently, applicant’s arguments are not persuasive because the prior art combination Kruger in view of Bugaychuk, further in view of Consoli and further in view of Yeh would facilitate tailoring the optical cavity’s light guiding behavior. Consoli, fig. 2 and p. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PETER RADKOWSKI/Primary Examiner, Art Unit 2883